DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0163264) in view of Jacquemart et al (“Membrane adsorbers, columns: single-use alternatives to resin chromatography”).

    PNG
    media_image1.png
    340
    687
    media_image1.png
    Greyscale

With regard to Claim 1, Takahashi et al (Takahashi) discloses a method of purifying an alcohol, such as isopropyl alcohol (Abstract). Takahashi discloses a method for removing impurities from an organic solvent (Abstract). 
Takahashi discloses the method comprising passing the organic solvent through at least one adsorbent to remove water in the organic solvent ([0007], [0035], Figure 3, dehydration membrane 24 may be a zeolite which has strong water absorbency).
Takahashi discloses passing the organic solvent through a filter unit, wherein the filter unit comprises a first housing and at least one first filter in the first housing, and the at least one first filter comprises a filtration medium (Figure 3, [0043], microfiltration membrane 27).
Takahashi discloses distilling the organic solvent in a distillation column to obtain a purified organic solvent (Figure 3, [0037], [0043], distillation apparatus 25).
Takahashi discloses that the distillation operation removes impurities such as fine particles ([0038]). However, these impurities remain accumulated in the distillation apparatus unless discharged, and therefore, when the impurities are concentrated, the impurities flow to subsequent stages by entrainment ([0038]). Furthermore, it is also necessary to remove impurities eluted from stainless steel piping generally used as liquid feed lines ([0038]). Takahashi discloses that fine particle impurities can be removed by a microfiltration membrane having a pore diameter of 50 nm or more ([0042]).
Takahashi also discloses that the inventors discovered that when iron and aluminum are present in an alcohol liquid as impurities, these iron and aluminum impurity components tend to easily become colloidal under the condition of low water concentration ([0041]). Takahashi discloses that it is difficult to remove these impurity components using an ion adsorption membrane, but it is possible to remove these impurity components using a microfiltration membrane having a pore diameter of 20 nm or less ([0041]).
However, Takahashi is silent to the zeolite membrane adsorbent being comprised in at least one column.
Jacquemart et al (Jacquemart) discloses that membrane adsorbers may be constructed as columns (Page 2, Page 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the zeolite membrane adsorbent of Takahashi to be comprised in at least one column, as taught by Jacquemart, since membrane adsorbents may be constructed as columns.
However, modified Takahashi is silent to the filter unit being a first filter unit which is between the distillation column and the at least one column comprising the adsorbent.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add microfiltration membrane units of pore diameter of 50 nm or more and 20 nm or less, as described by Takahashi, to be a first filter unit which is between the distillation column and the at least one column comprising the adsorbent, to prevent fine particle impurities from accumulating in the distillation column and entraining in subsequent stages, and remove the iron and aluminum impurities before they accumulate in the distillation column.
With regard to Claims 2 and 3, Takahashi discloses wherein the organic solvent comprises an alcohol (Claim 2), wherein the organic solvent comprises isopropyl alcohol (Claim 3) (Abstract).
With regard to Claim 4, Takahashi discloses wherein the adsorbent comprises a molecular sieve ([0007], [0035], zeolite is a molecular sieve).
With regard to Claim 5, Takahashi discloses wherein the filtration medium in the at least one first filter comprises a polyolefin ([0052], microfiltration  membrane made of polyethylene).
With regard to Claim 7, modified Takahashi of Claim 1 comprises wherein the filtration medium in the at least one first filter has an average pore size from about 0.1 µm to 0.25 µm ([0042], microfiltration membrane having pore size of 50 nm or more for removal of fine particles).
With regard to Claim 8, modified Takahashi of Claim 1 comprises wherein the first filter unit comprises two to five first filters ([0041], [0042], microfiltration membrane having pore size of 50 nm or more for removal of fine particles; microfiltration membrane having pore size of 20 nm or less for removal of iron and aluminum).
With regard to Claim 9, modified Takahashi is silent to wherein the first filters are connected in parallel.
It would have been obvious to one of ordinary skill in the art to provide duplex parallel filters for each of the 20 nm and 50 nm pore size microfiltration membrane filtration units so that one filter may be changed out without interrupting operations.
With regard to Claim 10, modified Takahashi of Claim 1 comprises wherein the at least one first filter is a particle removal filter ([0042], microfiltration membrane having pore size of 50 nm or more for removal of fine particles).
With regard to Claim 13, Takahashi discloses further comprising passing the organic solvent through a second filter unit downstream of the distillation column, wherein the second filter unit comprises a second housing and at least one second filter in the second housing, and the at least one second filter comprises a filtration medium (Figure 3, [0043], microfiltration membrane 27).
With regard to Claim 14, modified Takahashi is silent to further comprising moving the purified solvent to a packaging station.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for modified Takahashi to further comprise moving the purified solvent to a packaging station if the system is to be used for industrial scale production and shipment of purified isopropyl alcohol.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0163264) in view of Jacquemart et al (“Membrane adsorbers, columns: single-use alternatives to resin chromatography”), as applied to the claims above, and in further view of Sugata (US 2017/0005321).
With regard to Claim 6, modified Takahashi discloses all the limitations in the claims as set forth above. Takahashi discloses that a microfiltration membrane may be constructed from polyethylene ([0052]). However, modified Takahashi is silent to wherein the filtration medium in the at least one first filter comprises high density polyethylene.
Sugata discloses a multi-layer polyolefin porous membrane for use with battery separators (Abstract). Sugata discloses that high density polyethylene can achieve stability of membrane formation ([0060]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the filtration medium of modified Takahashi in the at least one first filter to comprise high density polyethylene, as taught by Sugata, since high density polyethylene forms stable membranes.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0163264) in view of Jacquemart et al (“Membrane adsorbers, columns: single-use alternatives to resin chromatography”), as applied to the claims above, and in further view of Takahashi et al (JP 2013/023440, machine translation).
With regard to Claims 11 and 12, modified Takahashi discloses all the limitations in the claims as set forth above. Takahashi discloses an ion exchange step 23 prior to the dehydration membrane step 24 ([0033]).
However, modified Takahashi is silent to further comprising recirculating the organic solvent before distilling the organic solvent in the distillation column (Claim 11), wherein the recirculating comprises moving the organic solvent exiting the first filter unit to the at least one column comprising an adsorbent and subsequently passing the organic solvent through the at least one column comprising an adsorbent and the first filter unit (Claim 12).
Takahashi ‘440 discloses a method and apparatus for purifying and recycling recovered isopropyl alcohol ([0001], [0002]). Takahashi ‘440 discloses the alcohol purification method includes an ion exchange treatment, a dehydration step for performing a dehydration treatment on the liquid treated in the 1st ion exchange step using a dehydration membrane, and a distillation step of performing distillation on the liquid subjected to the dehydration treatment ([0016]). Takahashi ‘440 discloses the alcohol purification step includes a measurement step of measuring an alcohol concentration or moisture concentration in the liquid obtained in a step subsequent to the dehydration step, and when the alcohol concentration or the moisture concentration does not satisfy a set condition, the liquid subjected to the measurement step is returned to the 1 ion exchange step ([0016]).
Takahashi ‘440 discloses that the measurement means may be provided subsequent to the dehydration membrane and before the distillation apparatus such that the liquid flowing out of the dehydration membrane may be returned to a recovery tank via a circulation line when the alcohol concentration is less than a set value or the moisture concentration exceeds the set value ([0029]).
Furthermore, it would be obvious to one of ordinary skill in the art to establish a particle criteria and measurement means to recirculate fluid from after the first filter unit of modified Takahashi and before the distillation column in order to avoid accumulating particles in the distillation column.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for modified Takahashi to further comprise recirculating the organic solvent before distilling the organic solvent in the distillation column (Claim 11), wherein the recirculating comprises moving the organic solvent exiting the first filter unit to the at least one column comprising an adsorbent and subsequently passing the organic solvent through the at least one column comprising an adsorbent and the first filter unit (Claim 12), as taught by Takahashi ‘440, in order to recirculate the isopropyl alcohol to be purified through the dehydration membrane and filter unit until the isopropyl alcohol to be purified reaches established criteria for alcohol concentration or moisture concentration and particle concentration. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0163264) in view of Jacquemart et al (“Membrane adsorbers, columns: single-use alternatives to resin chromatography”), as applied to the claims above, and in further view of Uematsu (US 2006/0185688)
With regard to Claims 15 and 16, modified Takahashi discloses all the limitations in the claims as set forth above. Takahashi discloses that the water concentration at the outlet of the microfiltration membrane 27 was 0.046% ([0048]), or 460 ppm. Takahashi discloses that in commercial IPA, grades are set according to its applications, for example, use in a semiconductor device manufacturing process, and a standard value for each impurity is determined for each grade ([0003]).
However, modified Takahashi is silent to wherein the purified organic solvent has a purity of at least about 99.99% (Claim 15), wherein the purified organic solvent has a moisture content of at most about 100 ppm (Claim 16).
If the purified organic solvent has a purity of at least about 99.99%, then at most the moisture content could be at most about 0.01%, or 100 ppm.
Uematsu discloses a semiconductor wafer cleaning method which includes the step of cleaning the semiconductor wafer with a high purity isopropyl alcohol with a purity of 99.99% (Abstract, [0047]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the purified organic solvent of modified Takahashi has a purity of at least about 99.99% (Claim 15), wherein the purified organic solvent has a moisture content of at most about 100 ppm (Claim 16), as taught by Uematsu, in order for the purified isopropyl alcohol to be appropriate for semiconductor manufacturing and cleaning applications.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0163264).
With regard to Claim 17, Takahashi et al (Takahashi) discloses a method of purifying an alcohol, such as isopropyl alcohol (Abstract). Takahashi discloses a system and method for removing impurities from an organic solvent (Abstract). 
Takahashi discloses a system comprising at least one column comprising an adsorbent (Figure 3, [0033], ion exchange adsorbent 23). 
Takahashi discloses a filter unit downstream of and in fluid communication with the at least one column comprising an adsorbent, wherein the filter unit comprises a first housing and at least one first filter in the first housing, and the at least one first filter comprises a filtration medium (Figure 3, [0043], microfiltration membrane 27).
Takahashi discloses a distillation column (Figure 3, [0037], [0043], distillation column 25).
Takahashi discloses that the distillation operation removes impurities such as fine particles ([0038]). However, these impurities remain accumulated in the distillation apparatus unless discharged, and therefore, when the impurities are concentrated, the impurities flow to subsequent stages by entrainment ([0038]). Furthermore, it is also necessary to remove impurities eluted from stainless steel piping generally used as liquid feed lines ([0038]). Takahashi discloses that fine particle impurities can be removed by a microfiltration membrane having a pore diameter of 50 nm or more ([0042]).
Takahashi also discloses that the inventors discovered that when iron and aluminum are present in an alcohol liquid as impurities, these iron and aluminum impurity components tend to easily become colloidal under the condition of low water concentration ([0041]). Takahashi discloses that it is difficult to remove these impurity components using an ion adsorption membrane, but it is possible to remove these impurity components using a microfiltration membrane having a pore diameter of 20 nm or less ([0041]).
However, Takahashi is silent to the filter unit being a first filter unit, and to the distillation column being downstream of the first filter unit. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add microfiltration membrane units of pore diameter of 50 nm or more and 20 nm or less, as described by Takahashi, to be a first filter unit which is between the distillation column and the at least one column comprising the adsorbent, to prevent fine particle impurities from accumulating in the distillation column and entraining in subsequent stages, and remove the iron and aluminum impurities before they accumulate in the distillation column.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schumacher (US 5,248,393) discloses a solvent reprocessing system comprising filtering units, a distillation column, and water adsorption columns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777